 1   Dylan B. Carp (State Bar No. 196846)
     Angel R. Sevilla (State Bar No. 239072)
 2   Stephanie T. Yang (State Bar No. 280006)
     JACKSON LEWIS P.C.
 3   50 California Street, 9th Floor
     San Francisco, California 94111
 4   Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
 5   Email: carpd@jacksonlewis.com
             angel.sevilla@jacksonlewis.com
 6           stephanie.yang@jacksonlewis.com
     Attorneys for Defendant
 7   NEXSTAR BROADCASTING, INC.,
 8   Victor L. George
     Wayne C. Smith
 9   LAW OFFICES OF VICTOR L. GEORGE
     20355 Hawthorne Blvd., First Floor
10   Torrance, CA 90503
     Tel. (310) 698-0990
11   Fax (310) 698-0995
     vgeorge@vgeorgelaw.com
12
     Attorneys for Plaintiff
13   PAULA GORDON
14   Todd B. Scherwin
15
     Cheryl L. Schreck
     Fisher & Phillips LLP
16
     444 S Flower Street, Suite 1500
     Los Angeles, Ca 90071
17
     Tel. (213) 330-4452
     Fax (213) 330-4501
18
     Email: cschreck@fisherphillips.com
             tscherwin@fisherphillips.com
19   Attorneys for Defendant Erik Mendoza
20

21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE EXPERT DISCLOSURE DEADLINES
                            Case No. 1:18-cv-00007 (DAD) (JLT)
 1                           UNITED STATES DISTRICT COURT
 2                        EASTERN DISTRICT OF CALIFORNIA
 3

 4   PAULA GORDON, an individual,                 Case No. 1:18-cv-00007 (DAD) (JLT)
 5                    Plaintiff,                  STIPULATION AND
                                                  [PROPOSED] ORDER TO
 6          v.                                    CONTINUE EXPERT
                                                  DISCLOSURE DEADLINE
 7   NEXSTAR BROADCASTING, INC.
     a business entity, form unknown;
 8   KGET-TV 17, a business entity, form
     unknown; The CW NETWORK, LLC, a
 9   business entity, form unknown;               State Complaint Filed: 09/22/17
     TELEMUNDO 17.3, a business                   Removal Filed: 10/31/17
10   entity, form unknown; ERIK                   Trial Date: 01/07/20
     MENDOZA, an individual; and DOES
11   1 through 100, inclusive
12                    Defendants.
13

14   TO THE HONORABLE COURT:
15         WHEREAS, the Court’s Scheduling Order sets forth the deadline for expert
16   disclosures by April 1, 2019. (ECF #78).
17         WHEREAS, in accordance with the Court’s Scheduling Order, the Parties’
18   expert disclosure should include the information under Federal Rules of Civil
19   Procedure, Rules 26(a)(2), (A), (B), and (C). (ECF #58).
20         WHEREAS, pursuant to Rule 35 of the Federal Rules of Civil Procedure,
21   Plaintiff appeared for Defendants’ Independent Medical Examination on March 21,
22   2019, before Dr. Delia Maria Silva.
23         WHEREAS, Dr. Silva is in the process of preparing her report and the
24   Defendants have not obtained all of Plaintiff’s therapy records from Plaintiff.
25         IT IS HEREBY STIPULATED AND AGREED by Plaintiff Paula Gordon,
26   and Defendants, Nexstar Broadcasting, Inc. and Erik Mendoza, through their
27   respective counsel, to an extension of the following discovery deadlines, subject to
28   the Court’s approval:
       STIPULATION AND [PROPOSED] ORDER TO CONTINUE EXPERT DISCLOSURE DEADLINES
                              Case No. 1:18-cv-00007 (DAD) (JLT)
 1     1. The Parties will exchange expert witness disclosures of information under
 2          FRCP Rules 26(a)(2)(A) and 26(a)(2)(B)(iv), (v), and (vi) by April 1, 2019.
 3     2. The Parties will exchange expert witness disclosures of information and
 4          reports under FRCP Rules 26(a)(2)(B)(i), (ii), and (iii) by April 19, 2019.
 5     3. Defendants are permitted to supplement, revise, or amend their expert report,
 6          if necessary, within two weeks after receiving Plaintiff’s remaining therapy
 7          records.
 8   IT IS SO STIPULATED.
 9   Dated: March 28, 2019                         JACKSON LEWIS P.C.
10

11                                          By:     /s/ Angel R. Sevilla
                                                  Dylan B. Carp
12                                                Angel R. Sevilla
                                                  Stephanie T. Yang
13
                                                  Attorneys for Defendant
14                                                NEXSTAR BROADCASTING, INC
15
     Dated: March 28, 2019                  LAW OFFICES OF VICTOR L. GEORGE
16

17
                                            By:     /s/Wayne C. Smith
18                                                Victor L. George
                                                  Wayne C. Smith
19                                                Attorneys for Plaintiff
20                                                PAULA GORDON
21                                          Counsel for Plaintiff, Wayne C.Smith,
                                            authorized submission of his e-signature on
22                                          this document in writing, by e-mail dated
                                            March 28, 2019; 2:09 P..M.
23

24
     ///
25
     ////
26
     ///
27
     ///
28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE EXPERT DISCLOSURE DEADLINES
                             Case No. 1:18-cv-00007 (DAD) (JLT)
 1   Dated: March 28, 2019                                           FISHER & PHILLIPS LLP
 2

 3                                                          By:           /s/Cheryl Schreck
                                                                    Cheryl Schreck
 4                                                                  Attorneys for Defendant
                                                                    ERIK MENDOZA
 5
                                                            Counsel for Defendant, Cheryl Schreck,
 6                                                          authorized submission of his e-signature on
                                                            this document in writing, by e-mail dated
 7                                                          March 28, 2019;1:59 P.M.
 8

 9                                                [PROPOSED] ORDER
10            The Court will GRANT the current stipulation.1 However, the Court anticipates that no

11   further stipulations to the amend the case schedule will be filed. The Court notes that since

12   February 4, 2019, every docket entry in this case relates to amending the case schedule in some

13   way. This implies that counsel are treating the case schedule cavalierly. If so, that SHALL end

14   now. They SHALL abide by the remainder of the schedule and may seek amendment of it only

15   upon a showing of exceptional good cause. Any future stipulation will be summarily denied if it

16   fails to meet this standard.

17
     IT IS SO ORDERED.
18

19        Dated:      March 29, 2019                                       /s/ Jennifer L. Thurston
                                                                  UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26   1
      In doing so, the Court does not accept that good cause for the amendment has been shown. The failure to obtain
     needed records and the failure to schedule the IME sooner are situations within the defendant’s control. Indeed, the
27   Court ordered in its scheduling order that, “In the event an expert will offer opinions related to an independent medical
     or mental health evaluation, the examination SHALL occur sufficiently in advance of the disclosure deadline so the
28   expert’s report fully details the expert’s opinions in this regard.” (Doc. 58)

         STIPULATION AND [PROPOSED] ORDER TO CONTINUE EXPERT DISCLOSURE DEADLINES
                                Case No. 1:18-cv-00007 (DAD) (JLT)
